Johnson, C. J. The presumption of the law is clearly in favor of the correctness of the judgment of the circuit court. True it is that the instrument sued upon appears upon its face to be barred by the statute of limitations, but it is not shown that the defendants below, desired to avail themselves of that de-fence, and in case they had actually insisted upon it, and had failed to reserve all the evidence adduced upon the trial, the legal presumption would still have been that the plaintiff introduced testimony which took it out of the operation of the statute. The presumption, of course, is much stronger where there is no showing of record that the statute was relied upon as a defence. The judgment of the circuit court is therefore presumed to be correct and is consequently in all things affirmed.